F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                      June 15, 2006
                                   TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                       Clerk of Court



 U N ITED STA TES O F A M ER ICA,

          Plaintiff-Appellee,
                                                         No. 05-5190
 v.                                                (District of Oklahoma)
                                               (D.C. No. 03-CR-138-001-TCK)
 DA VID R AY KEEBLE,

          Defendant-Appellant.




                                OR D ER AND JUDGM ENT *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.




I.    IN TR OD UC TIO N

      Defendant David R. Keeble pleaded guilty to one count of possession of a

firearm and ammunition after former conviction of a felony. The United States

District Court for the N orthern District of Oklahoma sentenced Keeble to a term

of 115 months’ imprisonment, the high end of the applicable guidelines range.

Keeble appeals his sentence, alleging it is unreasonable because it is longer than


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
necessary to effectuate the purposes set out in 18 U .S.C. § 3553(a). W e exercise

jurisdiction pursuant to 28 U.S.C. § 1291 and affirm the sentence imposed by the

district court.

II.    BAC KGR OU N D

       On November 2, 2002, police officers in Collinsville, Oklahoma observed a

vehicle with a defective tag light cross the center line of the roadway. The

officers activated their emergency lights and stopped the vehicle. Appellant

Keeble was a passenger in the vehicle. W hen Keeble opened the passenger door,

the officers observed a firearm on the floor between the passenger seat and the

door. The officers discovered additional firearms w hen they searched the vehicle;

it was later determined that three of the weapons belonged to Keeble. The

officers conducted a records check and determined Keeble had two outstanding

warrants. Further investigation revealed Keeble had been convicted of first-

degree rape and oral sodomy in Oklahoma in 1980, first-degree manslaughter in

Oklahoma in 1988, and possession of a firearm after former conviction of a

felony in Oklahoma in 1999.

       Keeble was charged with and pleaded guilty to possession of firearms and

amm unition after former conviction of a felony, in violation of 18 U.S.C. §§

922(g)(1) and 924(a)(2). A probation officer prepared a Presentence Investigation

Report (“PSR”) in the case. Applying relevant sections of the United States

Sentencing Guidelines (“U SSG” or “G uidelines”), the PSR determined Keeble’s

                                         -2-
total offense level was tw enty-three. It assigned seventeen criminal history points

to Keeble, which placed him in a criminal history category of VI. Based on an

offense level of twenty-three and a criminal history category of VI, the applicable

guidelines range was 92 to 115 months’ imprisonment.

       Keeble did not dispute any of the factual statements in the PSR and did not

argue the probation officer erred in calculating the applicable guidelines range.

At sentencing, however, he asked the district court to run his federal sentence

concurrent with the sentence he anticipated receiving in a pending Oklahoma state

case. The Government requested the court to run the sentences consecutively and

to sentence Keeble to the maximum possible term of incarceration. The district

court imposed a 115-month sentence, the high end of the applicable guidelines

range, and ordered the sentence to run consecutive to the sentence imposed in the

pending state case. The court recommended Keeble be placed in a facility

offering a drug-treatment program and a sex-offender program.

III.   D ISC USSIO N

       In this appeal, Keeble does not challenge the calculation of the guidelines

range or the imposition of a consecutive sentence, but argues the 115-month

sentence imposed by the district court is unreasonable because it is greater than

necessary to accomplish the purposes set forth in 18 U.S.C. § 3553(a). This court

reviews district courts’ sentencing decisions for reasonableness. United States v.




                                         -3-
Booker, 543 U.S. 220, 260-61 (2005). Under this standard, a sentence will not be

reversed if the record demonstrates the sentence was “reasoned and reasonable.”

United States v. Contreras-M artinez, 409 F.3d 1236, 1241 (10th Cir. 2005)

(quotation omitted). Because Keeble’s sentence fell within the applicable

guidelines range, it is presumptively reasonable. United States v. Kristl, 437 F.3d

1050, 1055 (10th Cir. 2006). It is Keeble’s burden to “rebut this presumption by

demonstrating that the sentence is unreasonable in light of the other sentencing

factors laid out in [18 U.S.C.] § 3553(a).” Id.

      Under § 3553(a)(1), the district court is required to consider the nature and

circumstances of the offense of conviction and the history and characteristics of

the defendant. Keeble argues the nature of the offense does not justify a sentence

at the high end of the guidelines range. He asserts he did not brandish any of the

firearms found in the vehicle or use them during the commission of another

crime. He also argues his criminal history cannot support the maximum

guidelines sentence because it was also used to elevate his offense level and

calculate his criminal history. According to Keeble, the 115-month sentence was

greater than necessary to afford adequate deterrence to criminal conduct, protect

the public from future crimes, and provide him with training, medical care, or

correctional treatment. See 18 U.S.C. § 3553(a)(2). He maintains all of these




                                         -4-
objectives could be accomplished by a sentence at the low end of the applicable

guidelines range.

      Having fully considered Keeble’s arguments, we agree with the

Government that he has failed to rebut the presumption the sentence imposed by

the district court was reasonable. The record demonstrates Keeble is extremely

violent and has an extensive criminal history spanning a twenty-six-year period.

Keeble has been convicted of rape, manslaughter, and sexually abusing a minor

child. He has twice been convicted in Oklahoma state court of firearms violations

and the instant conviction also involved a firearms offense. Further, Keeble

committed the instant offense less than two years after release from state

imprisonment. Keeble’s seventeen criminal history points are four points higher

than the thirteen points needed to elevate him to the highest criminal history

category set out in the Guidelines. W e are convinced it was reasonable for the

district court to conclude the 115-month sentence w as not greater than necessary

to accomplish the purposes set out in 18 U.S.C. § 3553(a)(2), including promoting

respect for the law, affording adequate deterrence to criminal conduct, and

protecting the public from further criminal conduct.




                                         -5-
III.   C ON CLU SIO N

       For the reasons stated above, the sentenced imposed by the United States

District Court for the N orthern D istrict of O klahoma is affirmed.




                                         -6-